Citation Nr: 0902460	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-23 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to his service-connected 
tender scar, status post epigastric hernia.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
major depressive disorder, to include as secondary to his 
service-connected tender scar, status post epigastric hernia.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
eating disorder, to include as secondary to his service-
connected tender scar, status post epigastric hernia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1976 to May 
1978.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In support of his claims, the veteran testified at a Travel 
Board hearing before the undersigned acting Veterans Law 
Judge (VLJ) of the Board in November 2008.  A transcript of 
this hearing is of record.

Unfortunately, the claim of entitlement to service connection 
for erectile dysfunction and petitions to reopen his claims 
for service connection for depression and an eating disorder 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for further development and 
consideration.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.

With respect to his petitions to reopen his claims for 
depression and an eating disorder, the Board notes that with 
a notice letter in October 2006, the RO correctly provided 
the veteran with notice of the definitions for new and 
material evidence pursuant to 38 C.F.R. § 3.156.  While the 
May 2007 SOC used the correct definitions for new and 
material evidence, the December 2006 rating decision notified 
the veteran of the definition in effect prior to August 29, 
2001.  In addition to providing the veteran with the wrong 
definition of "new evidence," the December 2006 rating 
decision informed the veteran that the evidence that he had 
submitted satisfied the "new" requirement concerning both 
claims.  Because these notice documents provided the veteran 
with information that was incomplete and confusing, the 
notice was insufficient.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006) (indicating the VCAA notice must apprise the veteran 
of the specific reasons his claim was previously denied so he 
has the opportunity to supplement the record and overcome 
these evidentiary shortcomings).  

As such, the veteran must be advised by way of another VCAA 
notice letter of the revised criteria for new and material 
evidence as set forth in 38 C.F.R. § 3.156(a) (2008) (the 
revised standard of review).  This letter also must notify 
him of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
rating decisions dated in June 1997 and July 2005.  Thus, the 
Board finds that because VA has not satisfied its duty to 
notify the veteran of the elements necessary to substantiate 
these claims, they must be remanded for further development.

At his November 2008 Travel Board hearing, the veteran 
indicated that the VA Medical Center (VAMC) in Nashville, 
Tennessee currently was providing treatment for all his 
claimed conditions (erectile dysfunction, depression and an 
eating disorder).  However, the record shows his most recent 
VA treatment records are from May 2006.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  So the treatment 
records from the VAMC in Nashville must be obtained before 
deciding this appeal.  38 C.F.R. § (c)(2) and (3); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive, if not actual, possession of the agency 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Prior to making any further 
determination concerning the petitions to 
reopen his claims for service connection 
for depression and an eating disorder, 
ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  Provide the veteran with a 
corrective VCAA notice letter that 
clarifies the definition of new and 
material evidence and advises him of the 
specific reasons his claims were 
previously denied in June 1997 and July 
2005 pursuant to the August 29, 2001, 
definition under 38 C.F.R. § 3.156.  

2.	Obtain the veteran's current treatment 
records from the VAMC in Nashville, 
Tennessee since May 2006.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

